Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 11, Blom (US Patent No.: 4,911,716) in view of Walder (US Pub No.: 2014/0288648), Blom (US Patent No.: 7,025,784), VonGunten (US Pub No.: 2013/0304212) were taken to be the best combination of art to teach what was presented here. However, As per the arguments dated on 02/07/2022, it is argued that said combination does not teach at least one ring on the cylinder between the inner washer and the outer washer. As per the applicant’s arguments, while part 66 was argued to be equivalent to a washer, the disclosure within the specification of Blom ‘784 states that part 66 is annular tape.  As the structure of a washer and the structure of annular tape are different, examiner agrees that the implied structure of the claimed washer would differentiate it from part 66 pf Blom ‘784.  From here, there was no better reference found to read upon the washer requirement over Blom ‘784, so Independent claims 1 and 11 with dependent claims 3-5, 7-8, 10, and 12-14 are viewed as being allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774